SOMERVILLE, J. —
There was judgment by default against the defendant, appellant, the Rarden Mercantile Company,- a corporation. The record fails to show that proof was made to the court that the person on 'whom the summons was served was, at the time of such service, such an officer or agent of the defendant as was by law authorized to receive service on behalf of the defendant.—Oxanna, etc., Ass’n v. Agee, 99 Ala. 571, 13 South. 279; Hoffman v. A. D. & F. Co., 124 Ala. 542, 27 South. 485; Roman v. Morgan, 162 Ala. 133, 50 South. 273.
For this omission, the judgment must be reversed.
Reversed and remanded.
Anderson, C. J., and Mayfield and Gardner, JJ., concur.